DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 12 and 17, applicant recites the phrases in each claim and each instances, “...substantially...” which is a relative term which render the claims indefinite. The term "substantially" is not defined by the claim(s), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (6,283,299).
As to claim 1, Lee discloses a carrying case comprising: a top portion (25); a bottom portion (body 20) configured to engage the top portion to form an internal storage volume configured for receiving the game controller (the internal storage is holding VCP, but the internal storage is capable of holding a game controller), wherein the top portion and the bottom portion have an opened position for accessing the internal storage volume (Figure 3) and a closed position for closing the internal storage volume and storing the game controller in the internal storage volume (Figure 1, game controller not claimed) ; a handle (26 and 28) attached to at least one of the top portion and the bottom portion (handle attached to the body 20), the handle configured for carrying the carrying case; and a stand (17, 19 and 16) integrated into a top surface of the top portion, wherein the stand has a stowed position (Figure 7 shows the stand 17 and 19 in the stow position) in which the stand is substantially flat on the top surface (Figure 7), wherein the stand is selectively extendable up from the stowed position to a use position configured for holding the smartphone on the top surface of the top portion at a preferred viewing angle relative to the top surface of the top portion of the carrying case (as shown in Figure 5 and 6, column 2, lines 56-67 to column 3, lines 1-4 which discloses by adjusting the base plate 16 on track 18, the display can be ang angle between 0 and 90 degrees).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (6,283,299) in view of Wu (2016/0088750).
As to claim 4, Lee as discussed in claim 1, further discloses the stand is configured to be temporarily and retained in each of the stowed position and the use position, alternately by hook and loop fastener (Velcro).  However, Lee does not disclose the stand is configured to be temporarily and magnetically retained in the stowed position.  Nevertheless, Wu discloses a display stand (20, 30, 40, 50) form on the electronic device cover, the stand is magnetically retained in the stowed position and in the use position.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stand of Lee with magnetic securement as taught by Wu in order to provide greater aesthetic view without the viewing of the hook and look fastener.
As to claim 5, Lee as modified by Wu further discloses the stand (30, 40, 50) includes the magnet (magnet is form in the connecting plate body 30) and the body includes a first metallic plate (first metallic plate is considered as the metallic body) and a second metallic plate (20), and wherein the magnet is adapted to attract the first metallic plate to hold the stand in the stowed position and adapted to attract the second metallic plate to hold the stand in the use position (Figure 3 and Figure 4).  
As to claim 6, Lee as modified by Wu does not specifically disclose the stand includes a metallic plate and the top portion includes a first magnet and a second magnet, and wherein the metallic plate is configured to be attracted by the first magnet to hold the stand in the stowed position and configured to be attracted by the second magnet to hold the stand in the use position.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the stand includes a metallic plate and the top portion includes a first magnet and a second magnet, and wherein the metallic plate is configured to be attracted by the first magnet to hold the stand in the stowed position and configured to be attracted by the second magnet to hold the stand in the use position.  It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP2144 (VI)(A). 
As to claim 7, Lee as modified by Wu further discloses the stand comprises three hingedly attached rigid panels (30, 40 and 50), wherein the first rigid panel (30) is attached to a first edge of the second rigid panel (40) with a first living hinge and the third rigid panel (50) is attached to a second edge of the second rigid panel with a second living hinge, wherein the first edge is opposite the second edge.  
As to claim 12, Lee discloses a carrying case comprising: a top portion (25); a bottom portion (body 20) configured to engage the top portion to form an internal storage volume configured for receiving the game controller (the internal storage is holding VCP, but the internal storage is capable of holding a game controller), wherein the top portion and the bottom portion have an opened position for accessing the internal storage volume (Figure 3) and a closed position for closing the internal storage volume and storing the game controller in the internal storage volume (Figure 1, game controller not claimed) ; a handle (26 and 28) attached to at least one of the top portion and the bottom portion (handle attached to the body 20), the handle configured for carrying the carrying case; and a stand (17, 19 and 16) integrated into a top surface of the top portion, wherein the stand has a stowed position (Figure 7 shows the stand 17 and 19 in the stow position) in which the stand is substantially flat on the top surface (Figure 7), wherein the stand is selectively extendable up from the stowed position to a use position configured for holding the smartphone on the top surface of the top portion at a preferred viewing angle between 30 degrees and 80 degrees relative to the top surface of the top portion of the carrying case (as shown in Figure 5 and 6, column 2, lines 56-67 to column 3, lines 1-4 which discloses by adjusting the base plate 16 on track 18, the display can be ang angle between 0 and 90 degrees), Lee further discloses the stand is configured to be temporarily and retained in each of the stowed position and the use position, alternately by hook and loop fastener (Velcro).  However, Lee does not disclose the stand has a stowed position in which a magnet temporarily holds the stand in the stowed position.  Nevertheless, Wu discloses a display stand (30, 40, 50) form on the electronic device cover, the stand is has a stowed position in which a magnet (permanent magnet being use in the connection plate 30, [0039])  retained in the stowed position and in the use position.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stand of Lee with magnetic securement as taught by Wu in order to provide greater aesthetic view without the viewing of the hook and look fastener.
As to claim 13, Lee as modified by Wu further discloses the magnet also temporary holds the stand in the stowed position (Wu, [0039] discloses the housing and the base plate body 20 are made of metal and the magnet at the connection plate temporary holds the stand in both the stowed position and the use position.
As to claim 14, Lee as modified by Wu further discloses the stand (30, 40, 50) includes the magnet (magnet is form in the connecting plate body 30) and the body includes a first metallic plate (first metallic plate is considered as the metallic body) and a second metallic plate (20), and wherein the magnet is adapted to attract the first metallic plate to hold the stand in the stowed position and adapted to attract the second metallic plate to hold the stand in the use position (Figure 3 and Figure 4).  
As to claim 15, Lee as modified by Wu further discloses the stand comprises three hingedly attached rigid panels (30, 40 and 50), wherein the first rigid panel (30) is attached to a first edge of the second rigid panel (40) with a first living hinge and the third rigid panel (50) is attached to a second edge of the second rigid panel with a second living hinge, wherein the first edge is opposite the second edge.  
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (6,283,299) in view of Alves (5,808,865).
As to claims 2-3, Lee does not disclose the bottom portion includes a charge port opening for routing a charging cable from outside the carrying case through a wall of the bottom portion to the internal storage volume, the bottom portion further includes a charge port door accessible from the internal storage volume for selectively accessing or closing the charge port opening from the internal storage volume.  Nevertheless, Alves discloses a carrying case for electronic device, the case comprises a bottom portion (10) and a top portion (15), the bottom portion (10) includes a charge port opening (41) for routing a charging cable from outside the carrying case through a wall of the bottom portion to the internal storage volume, the bottom portion further includes a charge port door (the opening a door portion 143 with a zipper closure mechanism which form a door to close the opening) accessible from the internal storage volume for selectively accessing or closing the charge port opening from the internal storage volume (the inside portion of the zipper slider (opposite side of the slider tab), which can be access to close the zipper from within.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom portion of Lee with charger port and closure as taught by Alves in order to charge the device without the need of open the top portion of the container.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (6,283,299) in view of Daley (2015/0205327).
As to claim 11, Lee does not discloses the top portion is attached to the bottom portion of a zipper.  Nevertheless, Daley discloses a computer bag with stand position on the outside of the bag (Figure 1), the bag comprises a top opening (6) with zipper closure hook or loop closure or bottom [0259].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the closure mechanism of Lee zipper closure as taught by Daley to close the opening with simple one zip motion.  Furthermore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify to substitute one closure mechanism (loop and loop) for the other (zipper) to achieve the predictable result of securely fastening the top portion to the bottom portion.  KSR Int' l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (6,283,299) in view of Wu (2016/0088750), further in view of Daley (2015/0205327).
As to claim 19, Lee as modified does not disclose the top portion is attached to the bottom portion of a zipper.  Nevertheless, Daley discloses a computer bag with stand position on the outside of the bag (Figure 1), the bag comprises a top opening (6) with zipper closure hook or loop closure or bottom [0259].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the closure mechanism of Lee zipper closure as taught by Daley to close the opening with simple one zip motion.  Furthermore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify to substitute one closure mechanism (loop and loop) for the other (zipper) to achieve the predictable result of securely fastening the top portion to the bottom portion.  KSR Int' l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (6,283,299) in view of Wu (2016/0088750), further in view of Alves (6,659,320).
As to claim 20, Lee as modified does not disclose the body includes an internal accessory pocket adapted for holding an accessory associated with the gaming controller.  Nevertheless, Alves discloses a bag enclosure for holding electronic device, the storage bag further discloses an internal accessory pocket (13a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrying case of Lee with additional pockets form on the interior surface of the container as taught by Alves in order to provide additional place to organized and separate different  items within the carrying case. 
Allowable Subject Matter
Claims 8-10, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736